91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joan E. MARCOTT, Plaintiff-Appellant,v.BUREAU OF PRISONS;  United States Parole Commission;  VicLoy, Warden Alderson Camp;  Donald Crump, CaseManager, Defendants-Appellees.
No. 96-6280.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  July 31, 1996.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  David A. Faber, District Judge.  (CA-94-271-1)
Joan E. Marcott, Appellant Pro Se.  Rebecca A. Betts, United States Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, WV, for Appellees.
S.D.W.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 28 U.S.C. § 2241 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Marcott v. Bureau of Prisons, No. CA-94-271-1 (S.D.W.Va. Jan. 11, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED